DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/15/2021 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	
Reason For Allowance

1.	Claims 1-12 and 14-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an electro-optic assembly comprises an interior seal extending along each of the plurality of perimeter edges between the first web substrate and the second web substrate, wherein the interior seal comprises a flexible seal laminated in connection with each of the first web substrate and the second web substrate via a barrier tape comprising an epoxy thermoset; (claim 16 ) a variable transmittance panel comprises an electro-optic assembly enclosed within a sealed cavity between the first substrate and the second substrate by a first perimeter seal, wherein the first perimeter seal comprises a flexible seal laminated in connection with each of the first web substrate and the second web substrate via a barrier tape adhered to the perimeter of the web substrates; (claim 20) a variable transmittance panel comprises a first perimeter seal forming a sealed cavity between the fist substrate and the second substrate; wherein the first perimeter seal comprises a flexible seal laminated in connection with each of the first web substrate and the second web substrate via a barrier tape adhered to the perimeter of the web substrates.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872